Citation Nr: 1810662	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), also claimed as a mental condition to include depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972. Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge during an April 2017 videoconference hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

Review of the record reveals that a remand is required because a new VA examination is necessary.  

The Veteran's most recent and pertinent VA examination for his PTSD was in April 2014.  The initial assignment of an evaluation of 30 percent was in part based on the results of this examination.  However, the evidence of record indicates that only a month after this examination, the psychiatric condition might have begun to decline.  

The April 2014 VA examination report reveals that the Veteran denied any difficulties in occupational functioning such as problems with interpersonal relationships, cognitive problems, absenteeism, inappropriate behaviors, or poor performance.  He further reported that the onset of panic attack was in 1976 with primary symptoms of shortness of breath and chest pain and that panic attacks currently occurred less than once a month.  The Veteran drove himself to the medical center for this examination.  

In May 2014, the Veteran spouse reported that the Veteran's thought process had diminished and that he seemed uncomfortable around group of people, sometimes even with his family and friends whom he had known for years.  Further, she reported that the Veteran had panic attacks "numerous times a week" which affected his breathing and sleep.  

Lastly, in the April 2017 hearing, the Veteran testified that he experiences panic attack every night.  Moreover, he stated that he stopped going to events organized by a community club because he feels anxious when many people are around.  His spouse testified that she does most of the driving in a bigger city because the Veteran gets too anxious.  

The evidence suggests that the Veteran's condition may have worsened.  Also, the substantial time period has passed since the last VA examination.  Therefore, the Board finds that a new VA examination would be of considerable assistance in determining his claim.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The disposition of the Veteran's increased evaluation appeals may potentially affect his claim for entitlement to TDIU.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying and obtaining those records should be requested as needed.

2. Schedule the Veteran for a VA examination to address the current severity of his PTSD.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.  In accordance with the latest worksheet for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his PTSD.  The examiner should also identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected PTSD.  The examiner must specify in the report that the Virtual VA and VBMS records have been reviewed.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After the development requested has been completed, and any other development needed on the TDIU issue is undertaken as needed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




